Title: Cash Accounts, December 1774
From: Washington, George
To: 



[December 1774]



Cash


Decr  1—
To Ditto recd from Benjn Berry on the same Acct [Colo. Mercer’s Sale]
[£] 1. 0. 0


17—
To Ditto recd from Mr Fras Willis for Sundrys sold at Belvoir for Cash
9. 4. 9



To Ditto recd from Abednego Adams for a pr of Scales sold at Belvoir
0.10. 0


20—
To Cash recd from Mr Craven Peyton on Acct of Colo. Geo: Fairfax
162. 9. 7 1/2



To Ditto recd from Captn Chas Smith
5. 9. 6


22—
To Ditto recd from Jno. Auge Washington for Intt of his Bond
7.10. 0



To ditto recd for a Barl of Midlings
1.10. 1


27—
To ditto recd from Captn Conway
69. 1. 6


Contra


Decr  1—
By Cash sent my Mother by Colo. Lewis
20. 0. 0



By Do pd Colo. Peyton in discharge of my Bond to Chas West assignd Colo. Burwell
202.10. 0



By Exps. at Alexanders
0.16. 0


2—
By Ditto at Leesburg
0.10. 0



3—
By Cash pd for 17¾ Bls of Wheat @ 5/ Mill
4. 8. 9



By Ditto pd Mr Humphy Peake on acct
9. 0. 0


4—
By Mrs Washington
1. 0. 0



By Charity
0. 6. 0



By Lawson Parker bringing home Chr
0. 4. 6



By Cash pd Going Lanphire by Mrs Washn
1. 4. 0



By Do omitted Novr 19th
25. 0. 0



By Ditto paid Going Lanphire
9.15. 8


5—
By Ditto paid Captn Curtis Exps. of the Brig. Farmer
63.18. 1



By Ditto pd Do for office Fees 4 Guins.
5.12. 0



By Ditto pd Jno. Donaldson makg and mendg a pr of Stays for Mrs Washington
3. 2. 0


6—
By Ditto paid Mary Lord for Spinning of 17 lbs. of wool @ 1/3
1. 1. 3



By Do pd Mrs Harper for 13 lbs. of Do
0.16. 3


8—
By Do pd James Webster for 12 Bushl of Wheat @ 5/ Mill
3. 0. 0



By Ditto pd Wm Haynie for 100½ Do @ Do Do Mill
25. 2. 6


9—
By Ditto pd Wm Roberts
22. 0. 0


10—
By Ditto to Mr Custis £18 Maryld Cy
14. 8. 0


11—
By Ditto pd Thos Bishop for his wife
0.10. 0



By Ditto pd Wm Skilling
2.10. 0


12—
By Ditto pd Mr Wm Wait for Quarrying 776 feet of Stone
19. 8. 0



By Ditto pd Do for Facing Stone
1.16. 0


14—
By Servants Dinner at Arrells
0. 1. 0


16—
By James Brown 12 Bushl Wht @ 5/ Mill
3. 0. 0


17—
By Ditto pd Mr [Francis] Willis for 200 Bl Do 4/9 Mill
47.10. 0



By Ditto pd Mr Abedo Adams 153¾ B. Do 5/ Mill
36. 8. 9



By Ditto pd Mr Humpy Peake Balle
21. 8. 6


19—
By Charity
0. 3. 4


20—
By Mr [William] Ramsay Postage acct
5.12. 6



By Exps. at Mrs [Mary] Hawkins’s
0. 3. 9



By my Subscription to Mr Ballendines Proposals
20. 0. 0


22—
By Oysters
0.18. 0



By Freight of 4 Barls of Flour to Esqr. [Richard] Lee [of Maryland]
0. 5. 0




By Cash to Mr [George] Young
1.16. 0



By Ditto paid Wm Keating
1.16. 0



By Do paid Frans Jenkins on acct of B. Jenkins
3. 4. 0



By Mr Going Lanphire
6. 0. 0



By Captn [Philip] Curtis’s order in favr of the office
1.18. 5


23—
By Cash pd Doctr Jno. Johnson Miss [Martha Parke] Custis
29.15. 9



By Charity
1.16. 0



By Mr Thos Triplett on acct of Wh[ea]t
100. 0. 0


24—
By David Lewis waggonage of Colo. Mercers Wheat pr [William] Dawson’s ordr
3. 0. 0



By Isaac Edwards Do pr Ditto
6. 3. 0



By Thos Philips Do pr Ditto
2.19. 3


25—
By Cash paid Chr Shade
2.10. 0



By Ditto paid Willm Skilling
1.10. 0


26—
By Ditto sent Mr [Thomas] Everard to hasten the Patenting of my Land
2. 0. 0


27—
By Ditto pd Colo. [John] Carlyle a proven acct agt Colo. Thos Colvils Estate
8.14. 6



By Captn [Richard] Conway for a Yawl
11. 0. 6



By Thos Moxley allowd Capn Conway on Acct agt the Brig. Farmer
2.17. 0



By Club at [Richard] Arrells
0. 6. 0


31—
By Cash on hand this day
418. 0.11



By Ditto [Cash] lost, or otherwise unaccd for
56. 9.11


